Citation Nr: 1011870	
Decision Date: 03/30/10    Archive Date: 04/07/10	

DOCKET NO.  05-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as degenerative disc disease of the 
cervical spine. 

2.  Entitlement to an initial compensable evaluation for 
bilateral pes cavus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from February 24, 
2003 to March 1, 2004, with additional unverified service 
from June to August 2001.

This case comes before the Board of Veterans' Appeals  
(Board) on appeal of April 2004 and May 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was previously before the Board in January 2008, at 
which time it was remanded for additional development.  That 
development has now been substantially completed, and the 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability clearly 
preexisted his period of active military service.  

2.  The Veteran's preexisting cervical spine disability 
clearly and unmistakably underwent no clinically identifiable 
permanent increase in severity, including beyond natural 
progress, during the Veteran's period of active military 
service.  

3.  Prior to April 23, 2009, the Veteran's service-connected 
bilateral pes planus with hallux valgus was productive of no 
more than slight impairment, with normal range of motion 
accompanied by pain on palpation of the arches, but no pain 
on palpation of the Achilles' tendons or evidence of abnormal 
weightbearing.

4.  Effective April 23, 2009, the Veteran's service-connected 
bilateral pes cavus with hallux valgus is presently 
characterized by dorsiflexion of the great toes and some 
limitation of dorsiflexion at the ankles, but no evidence of 
all toes tending to dorsiflexion, a limitation of 
dorsiflexion at the ankles to a right angle, shortened 
plantar fascia, or marked tenderness under the metatarsal 
heads.  


CONCLUSIONS OF LAW

1.  The Veteran's preexisting cervical spine disability was 
not aggravated during active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1111, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  

2.  The criteria for an initial compensable evaluation for 
service-connected bilateral pes cavus with hallux valgus 
prior to April 23, 2009 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a and Part 
4, Code 5278 (2009).

3.  Effective April 23, 2009 the criteria for a current 
evaluation of 10 percent, but no more, for service-connected 
bilateral pes cavus with hallux valgus have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, and Part 4, Code 5278 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment and 
administrative records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and in what the evidence in the claims file 
shows, or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Service Connection

The Veteran in this case seeks service connection for a 
chronic disability of the cervical spine, to include 
degenerative disc disease.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009).  Service connection may also be granted for any 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 
& Supp. 2009).  Finally, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Pursuant to applicable law and regulation, every Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.306 (2009).

After considering all the information and lay or medical 
evidence of record in the case with respect to benefits under 
the laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102 (2009).  However, the benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

In the present case, at the time of private magnetic 
resonance imaging in mid-August 2002 (prior to the Veteran's 
verified period of active service), there were noted the 
presence of minor, broad-based annular disc bulges at the 
levels of the 3rd and 4th, 5th and 6th, and 6th and 7th 
cervical vertebrae resulting in minimal thinning of the 
subarachnoid space.  Also noted was the presence of 
multilevel uncovertebral spurring resulting in neuroforaminal 
narrowing on the right at the levels of the 3rd and 4th, 5th 
and 6th, and 6th and 7th cervical vertebrae.  

In a service treatment record of April 15, 2003, the Veteran 
was heard to complain of neck pain.  At that time, the 
Veteran reported that he had experienced pain in his neck for 
approximately one year.  While he denied any injury, the 
Veteran indicated that his neck pain had begun following a 
motor vehicle accident one year earlier, at which time his 
car was struck from behind.  The Veteran described his neck 
pain as extending from the base of his skull to the base of 
his neck, and then running down his left arm to his left 
shoulder.  The clinical impression was disc degeneration.

At the time of service medical facility outpatient treatment 
in late May 2003, the Veteran gave an ongoing history of 
degenerative disc disease at multiple levels in his cervical 
spine.  

In a service treatment record of late July 2003, it was noted 
that the Veteran was status post a motor vehicle accident 
approximately one year earlier, prior to his activation to 
active duty.  At the time, the Veteran complained of neck 
pain for which he had undergone physical therapy, apparently 
without success.  Also noted was that the Veteran had been 
seen by a civilian spine physician, who had performed 
magnetic resonance imaging of the cervical spine, the results 
of which were consistent with degenerative disc disease.  The 
pertinent diagnosis noted was chronic neck pain.  

In a Memorandum for the President of a Physical Evaluation 
Board dated in mid-August 2003, it was noted that the Veteran 
had initially injured his back "in a car wreck in 2002."  
Magnetic resonance imaging of the Veteran's cervical spine 
conducted shortly thereafter revealed some disc desiccation 
at the levels of the 2nd and 3rd, 3rd and 4th, 4th and 5th, 
and 5th and 6th cervical vertebrae without disproportionate 
loss of disc space height.  Also noted was a right 
uncovertebral joint osteophyte at the level of the 3rd and 
4th cervical vertebrae, resulting in some mild narrowing of 
the right neuroforamina.  The pertinent diagnosis noted was 
multilevel degenerative spinal arthropathy.  

In a Medical Evaluation Board Narrative Summary dated in mid-
September 2003, it was noted that the Veteran had enlisted in 
the United States Army Reserve in May 2000 under a split 
option program, and was a drilling reservist until he was 
activated in February 2003.  Reportedly, the Veteran had 
begun getting neck pain in June 2002 following a motor 
vehicle accident "while he was on Reserve drill status."  At 
that time, the Veteran was apparently treated by a civilian 
chiropractor with some benefit, though he did not improve 
greatly, with the result that he chose to see his private 
physician.  Following additional treatment, the Veteran was 
seen by a neurosurgeon, who recommended continued 
conservative care.  On April 15, 2003, the Veteran was seen 
in orthopedics complaining of both low back pain radiating 
down his right lower extremity as well as neck pain radiating 
into his left arm.  At that time, he was diagnosed with 
degenerative disc disease, and placed on medication.  The 
Veteran's problems continued, with the result that, on June 
24, 2003, he was placed on a permanent 3-profile with 
limitations due to both back and neck problems, and referred 
for a Medical Evaluation Board.  According to the evaluating 
physician, the Veteran's current status included intermittent 
neck pain, which was aggravated by sudden turns, sleeping 
wrong, and wearing Kevlar.  

On physical examination, the Veteran's cervical spine was 
remarkable for mild tenderness to pressure over the right 
occipital condyle without palpable spasm or visible 
deformity.  The pertinent diagnosis noted was degenerative 
disc disease of the cervical spine, which existed prior to 
activation to service and was not permanently aggravated by 
service.  Also noted was that the Veteran's degenerative disc 
disease of the cervical spine had been unresponsive to 
conservative treatment, necessitating significant limitation 
of physical activity.  

In a Report of Medical Evaluation Board Proceedings dated in 
late September 2003, it was once again noted that the 
Veteran's degenerative disc disease of the cervical spine had 
existed prior to service, and was not permanently aggravated 
by service.

In a statement of mid October 2003, the Veteran indicated 
that he disagreed with the conclusion that his cervical spine 
disability had not been permanently aggravated by service.  
The Veteran stated that he felt this conclusion was 
inaccurate because he had "never felt this degree of pain in 
(his neck) before."  Also noted were sharp pains shooting 
down the Veteran's left arm which he had also never before 
experienced.  According to the Veteran, he now suffered from 
muscle spasms "down his neck" through his shoulder to his 
elbow which prevented him from performing simple tasks.  

In a Memorandum for the President of the Physical Evaluation 
Board dated in late October 2003, it was noted that the 
Veteran's statement, as well as his medical records, had been 
reviewed, and that the medical records showed encounters for 
complaints of neck pain on only two occasions in March 2003.  
Additionally noted was that the Veteran had been evaluated by 
orthopedics and found to be below retention standards for 
lumbar disc disease, but not cervical disc disease.  
Reportedly, the Veteran had cervical disc disease prior to 
service, as evidenced on magnetic resonance imaging conducted 
in August 2002, with a repeat cervical magnetic resonance 
imaging showing no significant change.  Finally, while the 
Veteran was considered below retention standards for cervical 
disc disease at the time of his Medical Board Examination, 
there was no evidence to suggest permanent aggravation.  

At the time of a VA medical examination for compensation 
purposes in February 2004, the Veteran gave a history of neck 
pain following an automobile accident, which reportedly 
initially resolved.  However, according to the Veteran, he 
experienced a recurrence of neck pain the previous year, 
while in the field at Fort Carson.

On physical examination, the Veteran's neck showed no 
evidence of any tenderness to palpation.  The spinal contour 
was within normal limits, and the Veteran was not wearing a 
neck brace.  Range of motion measurements of the cervical 
spine showed flexion to 65 degrees, with extension to 55 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 55 degrees bilaterally.  Significantly, according 
to the examiner, the Veteran performed all of these motions 
"effortlessly."  The pertinent diagnosis noted was 
degenerative disc disease of the cervical spine.

Magnetic resonance imaging of the Veteran's cervical spine 
conducted by the VA in January 2005 was consistent with 
diffuse degenerative disease of the cervical spine.  Also 
noted was the presence of mild right neuroforaminal narrowing 
at the levels of the 3rd and 4th and 6th and 7th cervical 
vertebrae secondary to posterior disc osteyphyte complex 
bulging.

At the time of a subsequent VA examination for compensation 
purposes, in April 2009, it was noted that the Veteran's 
claims folder was available, and had been reviewed.  However, 
according to the examiner following that review, he was 
unable to find the Veteran's "Form 88 and Form 93" from his 
separation physical prior to March 1, 2004, at the time of 
the Veteran's release from active service.  

According to the Veteran, his cervical spine pain resulted 
from lifting heavy loads repeatedly in and out of trucks, as 
well as doing inventory while on active duty with the Army in 
approximately July of 2002.  Cervical spine examination 
showed good grip strength bilaterally, with no evidence of 
any sensory deficit in either hand.  Noted at that time was 
that the Veteran had calluses on the palms of both of his 
hands, "suggesting heavy work."  Range of motion of the 
Veteran's cervical spine showed flexion from 0 to 40 degrees, 
with extension from 0 to 40 degrees, and no discomfort at the 
end points.  Rotation on the left was from 0 to 65 degrees 
with slight pain at the end point, while right rotation was 
from 0 to 75 degrees, with minimal discomfort at the end 
point.  Lateral flexion left and right was from 0 to 30 
degrees, and the cervical compression test resulted in some 
mid-cervical discomfort posteriorly over approximately the C4 
to C6-7 section in the midline.  At the time of examination, 
no radicular symptoms were noted.  Nor was there any evidence 
of significant muscle spasm in the paraspinal cervical region 
on palpation.  The pertinent diagnosis noted was early 
spondylosis of the cervical spine, with minor broad-based 
annular disc bulges at the levels of the 3rd and 4th, 4th and 
5th, and 5th and 6th cervical vertebrae.  

According to the examiner, the Veteran's chronic cervical 
spine disability did not have its origin during his period or 
periods of active military service.  This was particularly 
the case given that radiographic studies of the Veteran's 
neck obtained following an automobile accident in June of 
2002 showed degenerative changes of the Veteran's cervical 
spine.  Regarding whether the Veteran's cervical spine 
disability as likely as not underwent an identifiable 
increase in severity during his period or periods of active 
service, the examiner reiterated that the Veteran's Forms 88 
and 93 were not available in the claims file.  However, in a 
rating decision of April 2004, the RO had indicated that a 
repeat cervical magnetic resonance imaging in August of 2003 
failed to show any significant changes in the cervical spine.  
Accordingly, in the opinion of the examiner, there was 
insufficient claims file evidence to substantiate a period of 
identifiable increase in severity during the Veteran's active 
or inactive military service.

Based on the aforementioned, it is clear that the Veteran's 
current cervical spine disability preexisted his verified 
period of active military service from February 2003 to March 
2004.  In point of fact, the overwhelming weight of the 
evidence is to the effect that the Veteran's cervical spine 
disability had its origin following a motor vehicle accident 
in 2002, prior to the aforementioned period of active 
service.  While at the time of Medical Evaluation Board 
proceedings in September 2003, it was noted that the Veteran 
had begun getting neck pain in June 2002, following a motor 
vehicle accident "while he was on Reserve drill status," 
there exists no evidence that, at the time of the 
aforementioned motor vehicle accident, the Veteran was 
engaged in either active or inactive duty for training.  
Moreover, following a full review of the Veteran's history 
and medical treatment, as well as a physical examination, it 
was the opinion of the Medical Board examiner that the 
Veteran's degenerative disc disease of the cervical spine 
existed prior to his activation to service, with no evidence 
of any permanent aggravation of that disability during said 
service.  Significantly, a VA examiner, following a full 
review of the Veteran's claims folder, as well as an 
examination of the Veteran in April 2009, was of a similar 
opinion, finding that the Veteran's current neck pathology 
did not have its origin during his period of active military 
service, and that there was insufficient evidence in the 
claims file "to substantiate a period of identifiable 
increase in severity during the Veteran's active or inactive 
military service."

In evaluating the Veteran's claim, the Board has a duty to 
assess the credibility and weight to be given the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as a health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file, and the 
thoroughness and detail of the opinion.  See Hernandez-Toynes 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the United States Court of 
Appeals for Veterans Claims (Court) found that guiding 
factors in evaluating the probative value of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was a product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  Id.  Significantly, the Court further indicated 
that the claims file "is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
Id.  

In the case at hand, the Board finds the aforementioned VA 
opinion highly probative, because that opinion was based upon 
a full review of the Veteran's claims file, as well as a full 
examination of the Veteran.  See Hernandez-Toynes v. West, 11 
Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  The VA examiner provided reasons and 
bases for his medical opinion, and pointed to the evidence 
which supported his opinion.  See Hernandez-Toynes v. West, 
supra.  Under the circumstances, the Board is of the opinion 
that the probative medical evidence of record establishes 
that the Veteran's cervical spine disability, which clearly 
preexisted his period of verified active duty, underwent no 
clinically identifiable permanent increase in severity during 
that period of active service.  The Board notes that 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  In this case such evidence is 
not present.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 
service connection for a chronic cervical spine disability 
must be denied.




Increased Rating

Turning to the issue of an initial compensable evaluation for 
service-connected bilateral pes cavus with hallux valgus, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § Part 
4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  While the 
Board must consider the Veteran's medical history as required 
by various provisions of 38 C.F.R. § Part 4, including 
38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. § 4.45 (2009).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of April 2004, the 
RO granted service connection and a noncompensable evaluation 
for bilateral pes cavus with hallux valgus, effective from 
March 2, 2004, the date following the Veteran's discharge 
from service.  The Veteran voiced his disagreement with the 
assignment of a noncompensable evaluation, and the current 
appeal ensued.

The Board notes that, at the time of the aforementioned VA 
medical examination in February 2004, the Veteran indicated 
that he experienced bilateral foot pain when standing for 
more than 10 minutes.  However, the Veteran additionally 
indicated that he did not use orthotics for treatment of his 
service-connected foot disability.  Nor had he received any 
other treatment for that disability.  

On physical examination, there was no evidence of any 
tenderness to palpation of the Veteran's feet.  Nor was there 
evidence of other deformities.  At the time of examination, 
there were no abnormal indentations on the soles of the 
Veteran's boots, or other evidence of abnormal weightbearing.  
Nor was there any abnormality of the Achilles' tendon 
insertion angle.  Significantly, at the time of examination, 
all joints in the Veteran's feet moved with a full range of 
motion, as well as intact sensation.

As of the time of a subsequent VA medical examination in 
March 2007, which examination involved a full review of the 
Veteran's claims folder, the Veteran indicated that he had a 
"high arch" in both feet, and that he tended to develop pain 
after walking or standing for about 15 or 20 minutes.  
According to the Veteran, he experienced cramping in his feet 
secondary to the aforementioned high arches.  On physical 
examination, there was evidence of pain on palpation of the 
arches of both feet.  Also noted was a callus on the medial 
aspect of the first toes bilaterally.  However, according to 
the examiner, the Veteran exhibited hallux valgus 
bilaterally.  Noted at the time of examination was that the 
Veteran's shoes did not show any abnormal wear patterns.  Nor 
was there any evidence of pain to palpation of the Achilles' 
tendon on either side.

Significantly, at the time of a more recent VA examination in 
April 2009 (which examination also involved a full review of 
the Veteran's claims folder), the Veteran indicated that, 
while his foot pain tended to slow him down, he had 
nonetheless been working construction.  According to the 
Veteran, he experienced bilateral foot pain were he to stand 
over five minutes.  While he was capable of walking two 
miles, his foot pain typically began after only a couple 
minutes of walking.  According to the Veteran, while he 
currently wore shoe inserts, these actually "hurt him more."  

On physical examination, the Veteran appeared to be in a 
minimal degree of acute distress due to his bilateral feet.  
The Veteran's shoes showed no significant asymmetrical wear, 
though admittedly, they were fairly new.  Further examination 
showed evidence of tenderness only in the longitudinal arch, 
and on palpation of both feet.  Both feet had very high 
arches, as well as a very slight bunion deformity of 
approximately 15 degrees at the first metatarsophalangeal 
joint angle.  With weightbearing, the Veteran's arches 
appeared more normal, though there was evidence of a slight 
pronation of the heel, about five degrees of valgus.  No 
plantar callosity was noted on the plantar surfaces of either 
foot, and the Veteran's Achilles' tendon was nontender to 
palpation on both the left and right foot.  At the time of 
examination, there was no tenderness on the plantar surfaces 
of either foot over the metatarsal heads, on either heel or 
great toe, or at the Achilles' tendons bilaterally.  Nor was 
there any evidence of pain on passive manipulation of either 
foot.

Evaluation of the Veteran's ankle motion showed 10 degrees of 
extension and 35 degrees plantar flexion for both the right 
and left ankles, with no evidence of any pain on measurement.  
Significantly, the Veteran exhibited an extension loss of 
about 10 degrees on the right and left great toe 
metatarsophalangeal joints, measuring approximately 10 
degrees to 30 degrees of flexion, and lacking 10 degrees of 
full extension.  However, there had been no flare-ups 
resulting in the Veteran having to stay in bed, though he did 
note cramping in his feet were he to stay in bed "for a very 
long time."  

Pursuant to applicable law and regulation, a noncompensable 
evaluation is warranted where there is evidence of slight 
impairment resulting from acquired pes cavus, that is, claw 
foot.  A 10 percent evaluation requires demonstrated evidence 
of great toe dorsiflexion, with some limitation of 
dorsiflexion at the ankles, in conjunction with definite 
tenderness under the metatarsal heads.  A 10 percent 
evaluation is, similarly, warranted where there is evidence 
of postoperative hallux valgus, with resection of the 
metatarsal head.  A 30 percent evaluation, under those same 
laws and regulations, would require demonstrated evidence of 
bilateral pes cavus, with all toes tending to dorsiflexion, a 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads.  38 C.F.R. § 4.71 a and Part 4, Codes 5278, 
5280 (2009).

Based on the aforementioned, it is clear that, prior to the 
time of the Veteran's most recent VA examination on April 23, 
2009, he experienced no more than slight impairment as a 
result of his service-connected bilateral pes cavus.  In that 
regard, and as noted above, at the time of the VA medical 
examination in February 2004, there was no evidence of any 
tenderness to palpation of the Veteran's feet, or any 
abnormality of the Achilles' tendon insertion angle.  
Moreover, all joints in the Veteran's feet moved with a full 
range of motion accompanied by entirely intact sensation.  
Significantly, while at the time of a subsequent VA medical 
examination in March 2007, there was evidence of pain on 
palpation of the arches of both of the Veteran's feet, once 
again there was no evidence of any pain to palpation of the 
Achilles' tendons on either side.  Not until the time of the 
aforementioned VA medical examination on April 23, 2009 did 
the Veteran exhibit the requisite dorsiflexion of the great 
toes (as manifest by a loss of extension of approximately 10 
degrees) and limitation of dorsiflexion of the ankles (as 
evidenced by a range of motion from 10 to 35 degrees) 
requisite to the approximation of a 10 percent evaluation for 
the Veteran's service-connected pes cavus.  See 38 C.F.R. 
§ 4.7 (2009).  While it is true that, at the time of the 
aforementioned VA examination, the Veteran may not have 
exhibited definite tenderness under the metatarsal heads, as 
of the time of that examination, the manifestations of his 
service-connected bilateral pes cavus more nearly 
approximated the criteria for a 10 percent evaluation than 
the noncompensable evaluation then in effect.  

As regards the Veteran's potential entitlement to a 30 
percent evaluation for his service-connected bilateral pes 
cavus, such an evaluation is not warranted, inasmuch as, at 
no time during the course of the Veteran's current appeal has 
he exhibited pes cavus characterized by all toes tending to 
dorsiflexion, a limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, or marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71 a and Part 
4, Code 5278 (2009).  Based on a full review of the pertinent 
evidence of record, the Board is of the opinion that, prior 
to the time of the aforementioned VA examination on April 23, 
2009, no more than a noncompensable evaluation was in order 
for the Veteran's service-connected bilateral pes cavus with 
hallux valgus.  Moreover, effective that date, a 20 percent 
evaluation, but no more, for the Veteran's service-connected 
bilateral pes cavus with hallux valgus is in order.

Finally, as regards the Veteran's potential entitlement to an 
extraschedular evaluation for his service-connected bilateral 
pes cavus, the Board observes that, based on the entire 
evidence of record, there is no indication that the Veteran's 
service-connected  foot disability has resulted in a marked 
interference with employment and/or frequent periods of 
hospitalization sufficient to warrant the assignment of such 
an evaluation.  See 38 C.F.R. § 3.321(b)(1) (2009).  In point 
of fact, by the Veteran's own admission, he is currently 
employed in the field of construction.  Under the 
circumstances, the Board is compelled to conclude that 
consideration of an extraschedular evaluation would be 
inappropriate in this case.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in April 
2004, March and August 2006, August 2007, and February 2008.  
More specifically, inasmuch as the Veteran's current claim 
for an increased rating for his service-connected pes cavus 
arises from a grant of service connection for that 
disability, the claim for service connection has been more 
than substantiated, it has been proven, thereby rendering 
additional 38 U.S.C.A. § 5103(a) notice as to the increased 
rating no longer required, in particular, since the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  
As to the Veteran's other claim for service connection for a 
chronic cervical spine disability, the Veteran was advised 
that, in order to prevail on that claim, the evidence needed 
to show that he had a current disability, a disease or injury 
in service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  As to 
the issue of inservice aggravation, the Veteran was advised 
that, in order to prevail on that theory, he must demonstrate 
that the preexisting disability in question underwent a 
clinically identifiable, permanent increase in severity 
beyond natural progress during his period of active military 
service.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a cervical spine disability, claimed 
as degenerative disc disease of the cervical spine, is 
denied.

An initial compensable evaluation for service-connected 
bilateral pes cavus with hallux valgus prior to April 23, 
2009 is denied.




Effective April 23, 2009, a 10 percent evaluation, but no 
more, for service-connected bilateral pes cavus with hallux 
valgus, is granted, subject to those regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


